OPINION ON REHEARING.
The opinion of the court was delivered by
Porter, J.:
In the opinion on the former hearing it was held that an instruction as to contributory negligence was erroneous, but that the error was not prejudicial, in view of the other instructions and the findings of the jury. A rehearing having been granted, the record has again been examined, resulting in the opinion that the error in the instruction was not cured either by the other instructions or by the findings. The material part of the instruction complained of reads as follows:
“There is a qualification of this rule of negligence, which it is proper I should mention. Although the rule is that, even if the defendant be shown to have been guilty of negligence, the plaintiff can not recover if the deceased be shown to have been guilty of contributory negligence which may have had something to do in causing the accident; yet the contributory negligence on his part would not exonerate the defendant, and dis-entitle the plaintiff from recovering, if it be shown that the defendant, by the exercise of reasonable care and prudence, might have avoided the consequences of the said Robert T. Bentley’s negligence.”
As stated in the opinion, the doctrine of the “last clear chance” has no application to the facts of this case, and the instruction was clearly erroneous; its effect was to give the jury to understand that contributory negligence was no defense. The doctrine of contributory negligence is correctly stated by the trial court in the other instructions, but in the erroneous *231one the court specifically charges the jury that the latter is to be regarded as a qualification of the rule stated in the former instructions, so that unless the error can be said to have been cured by the findings it must be regarded as prejudicial.
There was a failure of proof on the part of the plaintiff to show that Bentley was at work on the track just before the accident, and the evidence of the defendant-can not be said to have established this fact. The foreman testified that he left Bentley on or near the track at this joint but that there was nothing which Bentley could do there without additional tools; that he ordered Bentley to go after a track chisel, and went himself after a maul. Two of the findings are as follow:
“ (34) Ques. Was it necessary for said Bentley to be on defendant’s railroad track at the time of the accident? Ans. Yes.
“(35) Q. If you answer the last question in the affirmative, state what made it necessary for said Bentley to be on said track at said place at the time of the accident. A. Doing his duty as a workman and employee of the company.”
The defendant asked to have the jury required to return a more specific answer to the last question, which the court denied. In answer to another question they said: “We believe from the best evidence that he was at work on the track.” They also found that Bentley could have seen the engine in time to avoid the accident if he had looked in the direction from which it was coming. Question No. 61 was as follows: “If said Bentley had been listening could he have heard the whistling of the engine in time to have avoided the accident ?” The first answer returned was as follows: “We do not believe he heard the whistle.” Being required by the court to answer it more definitely they answered, “Yes.” The evidence was very meager as to what the actual conditions were at the time of and just before the accident, and might have justified a finding that deceased was negligent as much as a find*232ing that the men in charge of the engine were. Taken in their entirety the findings can not be said to negative contributory negligence.
As another trial will be necessary, it is proper to say that we think the jury should have been required to answer more definitely the question as to what made it necessary for Bentley to be on the track at the time of the accident.
The judgment is reversed and the cause remanded for another trial.